PER CURIAM.
Consolidated Container Company, LP, appeals from the final judgment entered in favor of its co-defendant in a personal injury action, National Freight, Inc., following the trial court’s entry of a directed verdict in favor of National Freight. We conclude that the evidence presented during the plaintiffs case-in-chief was sufficient to present a jury question regarding National Freight’s negligence. Accordingly, we reverse the final judgment entered in favor of National Freight.
REVERSED and REMANDED.
TORPY, C.J., ORFINGER and COHEN, JJ., concur.